Citation Nr: 0105627	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  98-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for residuals of an injury of the right elbow with elbow and 
ulnar nerve impairment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 1982 
and from March 1994 to September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
residuals of an injury of the right elbow with ulnar palsy 
and assigned a 10 percent evaluation, effective October 1997, 
based on the ulnar nerve impairment.  In a June 1999 
Supplemental Statement of the Case, the RO reclassified the 
service-connected disability as residuals of a fracture of 
the right elbow with limitation of extension (of the elbow) 
and ulnar nerve palsy, and increased the evaluation for the 
disability to 30 percent, effective October 1997.  The 
veteran has continued his appeal. 


REMAND

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the  RO's most recent 
consideration of the veteran's claim, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) was signed into law.  This liberalizing 
law is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

As noted above, the supplemental statement of the case of 
June 1999 reclassified the service-connected disability as 
residuals of a fracture of the right elbow with limitation of 
extension (of the elbow) and ulnar nerve palsy, and increased 
the evaluation for the disability to 30 percent, effective 
October 1997.  In doing so the RO stated that the veteran did 
not have sufficient limitation of motion of the right elbow 
to warrant a separate compensable evaluation for the right 
elbow impairment but that the right elbow impairment 
warranted a one step increase in the evaluation of the 
disability under Diagnostic Code 8516, the Diagnostic Code 
for evaluating ulnar nerve impairment.  

The Board notes that although service medical records confirm 
that the veteran sustained right elbow trauma, there is no 
indication in service medical records or the post-service 
medical evidence that the veteran's right elbow was 
fractured.  Moreover, Diagnostic Code 8516 contemplates 
functional impairment of the wrist and hand; it does not 
contemplate functional impairment of the elbow.  Therefore, 
the elbow impairment and ulnar nerve impairment should be 
separately rated, even if the RO is of the opinion that the 
elbow impairment is to a noncompensable degree.

In addition, the veteran most recently underwent a VA 
examination of his right elbow and right ulnar nerve 
disabilities in May 1999.  The examiner did not provide an 
adequate assessment of the functional impairment due to the 
disabilities, particularly with respect to functional loss 
due to pain and functional loss on repeated use and during 
flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 (2000) and DeLuca v. 
Brown, 8 Vet. App. 202 (1999).

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  Then, the RO should arrange for 
the veteran to undergo a VA 
examination by physician with 
appropriate expertise to determine 
the extent of impairment from the 
veteran's service-connected right 
elbow disability.  The claims folder 
must be made available to and 
reviewed by the examiner.  Any 
indicated studies, including X-rays 
and range of motion studies in 
degrees, should be performed.  In 
reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the extent of 
any pain.  Tests of right elbow 
movements against varying resistance 
should be performed.  The extent of 
any incoordination, weakened 
movement and excess fatigability on 
use should also be described by the 
examiner.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, to the extent possible, provide 
an assessment of the functional 
impairment on repeated use or during 
flare-ups.

The examiner should describe any 
scar in the area of the right elbow, 
to include any functional impairment 
from the scar.  The examiner should 
indicate whether the scar is tender, 
painful, poorly nourished or 
ulcerated.  

The examiner also should provide an 
opinion on the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rationale for each opinion expressed 
should also be provided.
The examination report must be 
typed.

4.  The RO also should arrange for 
the veteran to undergo a VA 
examination by a neurologist to 
determine the extent of impairment 
from the veteran's service-connected 
right ulnar nerve disability.  The 
claims folder must be made available 
to and reviewed by the examiner.  
Any indicated studies should be 
performed.  In reporting the results 
of range of motion testing, the 
examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if 
any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  
Tests of right wrist and hand 
movements against varying resistance 
should be performed.  The extent of 
any sensory impairment, 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, to the extent possible, provide 
an assessment of the functional 
impairment on repeated use or during 
flare-ups.

The examiner also should provide an 
opinion on the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rationale for each opinion expressed 
should also be provided.
The examination report must be 
typed.

5.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  The RO 
should then undertake any other 
action required to comply with the 
notice and duty to assist provisions 
of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

6.  The RO should then readjudicate 
the appellant's claim.  In doing so, 
the RO should separately rate the 
elbow and ulnar nerve components of 
the disability.  It should also 
consider 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 
C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain 
on movement of a joint.  The RO 
should also consider whether the 
case should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.

7.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
to the appellant and his 
representative, and they should be 
afforded an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 







Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




